DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the 
The remaining claims are rejected for depending on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 13, 14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meuler et al. (US Pub. 2017/0283316 A1).
Regarding claims 1 and 16, Meuler discloses an article which is a repellent coating (antifouling structure) comprising a substrate, surface treated porous layer and impregnated lubricant (antifouling liquid) in the pores of the porous layer (title, abstract and see Fig. 2 which show the lubricant on the surface of the article as well). The porous layer is sintered inorganic oxide particles preferably silica (abstract and [0013]). The surface of the porous layer is treated (modified) with a hydrophobic compound where the porous layer is between the surface and substrate ([0115]) and the 
Meuler discloses the hydrophobic material being selected to be in the same chemical class as the lubricant but does not specifically disclose the hydrophobic material layer have greater affinity to the lubricant than the porous layer ([0053]). However, Examiner takes the position that this will be expected since the porous layer in Meuler is an inorganic oxide and not chosen to be in the same chemical class as the lubricant so that the layer which is in the same chemical class will have higher affinity and the hydrophobic material layer would be expected to have a higher affinity as claimed (see also, instant Specification, [0039] which discloses the porous material as inorganic oxide and [0025] which discloses using silane to make the retention layer and Meuler, [0096] which also discloses using silane with a silicone lubricant).
Meuler discloses the porous layer having a thickness of at least 25 nm to 5 microns ([0046]) and the hydrophobic layer having a thickness of a few nanometers which is considered to encompass 3 to 6 nm ([0115]). Meuler does not specifically disclose the thickness of the hydrophobic material layer being 1/100 to 1/50 the thickness of the porous layer. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that any of the thickness values taught in Meuler for each of the layers could be chosen as a matter of design choice including values which will result in the claimed ratio (for example, a porous layer thickness of 300 nm and a hydrophobic layer thickness of 3 to 6 nm, see [0046] and [0115]). 
Meuler discloses the hydrophobic material being a silane compound with a linear alkyl group that has at least 5 carbon atoms and up to 40 carbon atoms or up to 15 carbon atoms or at least 8 carbon atoms (alkylsilane with long-chain alkyl groups with a carbon number of 10 to 15) ([0082]-[0088]). A silane with an alkyl chain with 12 carbon atoms which is within the range taught in Meuler is dodecylsilane. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05.
Regarding claims 2 and 13, Meuler discloses the lubricating liquid as silicone fluids specifically polydimethylsiloxane or polymethylhydrosiloxanes with various organic end-groups or side-chains (dimethyl silicone oil or modified silicone oil) where a silicone fluid specifically those listed above does not contain an ether bond and halogen element ([0111]). 
Regarding claim 3, Meuler does not specifically disclose the difference in surface free energies between the porous part and lubricating liquid and hydrophobic layer and lubricating liquid as claimed. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Meuler discloses a porous part that is formed from silica, a hydrophobic layer formed of silane or hydrocarbon silane and a lubricating liquid formed of silicone oil or mineral oil (hydrocarbon oil) ([0013], [0053], [0096], [0107] and [0111] and see Table 2, EX50-EX52) which is the same material used to form the claimed 
Regarding claims 4 and 17, Meuler discloses a porosity of 20 to 50 volume percent ([0028]).
Regarding claim 5, Meuler discloses the porous layer having a thickness of at least 50 nm to no greater than 400 nm ([0046]).
Regarding claims 7-11, the term “automobile component” is considered intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). Further, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber,
Regarding claim 14, Meuler discloses the lubricant having a dynamic viscosity of at least 0.1 to 107 mPa at use temperature ([0104]). Although Meuler discloses the dynamic viscosity and not the kinematic viscosity as claimed, a simple conversion of the dynamic viscosity in Meuler yields a range of about .1 to about 107 mm2/s which encompasses the claimed range. Thus, the range disclosed in Meuler is considered to encompass the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05.
Claims 6, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meuler as applied to claim 1 above, and further in view of Varanasi et al. (US Pub. 2015/0273518 A1).
Regarding claims 6 and 18, Meuler discloses the antifouling structure of claim 1 as discussed above. Meuler does not disclose the average opening diameter of the porous layer.
Varanasi discloses a liquid-impregnated surface which includes solid surface features of solid particles having an average dimension of 5 nm to 200 microns to form a porous layer and then an impregnating liquid is applied for a liquid-impregnated surface (abstract, [0042], [0045]) where spacing between solid features (pore size) can be about 90 nm to 1 micron ([0045]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the pore openings in Meuler could have a size in the range taught by Varanasi as known suitable spacing for pores on a liquid-impregnated surface (Varanasi, abstract and [0045] and Meuler, abstract).
Regarding claim 12, the term “automobile component” is considered intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). Further, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). In the instant claim(s), the body of the claim sets forth all the limitations for the structure of the claimed antifouling structure and the term "automobile component" merely states the intended use for the antifouling structure with no additional limitations imposed on the structure. As discussed above, Meuler in view of Varanasi discloses the antifouling structure of claim 6 so is considered to disclose the automobile component of claim 12.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meuler as applied to claim 1 above, and further in view of Brown et al. (US Pub. 2018/0118957 A1).
Meuler discloses the structure of claim 1 as discussed above.
Meuler does not disclose the shape of the micropores although the pores are expected to open to a surface of the microporous layer in order to accommodate the lubricant (Meuler, abstract).
Brown discloses repellent surfaces comprising a polymer having a roughened surface, a fluorinated silane and a lubricating liquid deposited on the roughened surface (abstract). The roughened surface is a porous material with designs that are circles (cylindrical) ([0037]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the porous surface in Meuler could be made so that the pores are shaped to be circles to make cylindrical pores where the pores are given a depth as taught in Brown as a known suitable shape for a porous surface where lubricant will be impregnated to form a repellent surface (Brown, [0037]).

Response to Arguments
Applicant’s arguments, see page 6, filed 7/16/2021, with respect to the 35 USC 103 rejection over Meuler in view of Brown have been fully considered and are persuasive.  The 35 USC 103 of claim 19 over Meuler in view of Brown has been withdrawn. 
Applicant's remaining arguments filed 7/16/2021 have been fully considered but they are not persuasive. 
Applicant argues Meuler fails to describe a liquid retention part which is formed of a spacer-type alkylsilane having a long-chain alkyl group with the carbon number of 10 to 15, specifically dodecylsilane. Applicant argues Meuler merely discloses a range of carbon atoms but not the particular dodecylsilane compound where the concept of overlapping ranges does not apply.
Examiner respectfully disagrees. The term dodecyl means 12 carbon atoms in a linked alkyl group in a silane compound. Meuler discloses at least 5 and up to 20 carbon atoms in an alkyl group chain (Meuler, [0086]) and further discloses an example with 10 carbon atoms in an alkyl group chain (C10H21-Si(OC2H5)3) as well as with 18 carbon atoms (C18H37-Si(OC2H5)3 ([0087]) so has examples that are within the claimed range even if there is no specific example with 12 carbon atoms. The amount of carbon atoms in an alkyl group may be considered a range and is even claimed as a range in the claimed invention (10 to 15 carbon atoms). Further, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05. Here, the claimed carbon atom number based on the term dodecyl is 12 carbon atoms in an alkyl chain. As discussed above, Meuler’s range encompasses this number so Meuler is considered to render obvious a silane with 12 carbon atoms in an alkyl chain and is considered to teach the claimed invention.
Thus, for the reasons discussed above, Examiner respectfully maintains the 35 USC 103 rejection over Meuler.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. 2019/0136070 A1 discloses functionalizing a roughened surface with a fluorosilane including dodecyl-trichlorosilane to improve the wettability to lubricating fluids ([0131]). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772.  The examiner can normally be reached on Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NANCY R JOHNSON/Primary Examiner, Art Unit 1783